DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements filed 04/26/2021 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  This objection specifically refers to:
EP 2604220 A1
Extended European Search Report dated February 7, 2020 issued in EP International Application No. EP 17847528.1.
International Search Report and Written Opinion for Related International Application No. PCT/US17/49545 date mailed November 16, 2017, 15 pages.

Claim Objections

Claim 17 is objected to because of the following informalities:
There should be a tab before “positioning the specified virtual guidance package in virtual space;”. 
 
Appropriate correction is required.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 15-18 of Lucas US 10987872 B2, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because application claim 1, 3-17 and 20 are anticipated by patent claims 1-13 and 15-18, respectively.

Regarding instant claim 1, patent claim 1 anticipates the claim limitations, as shown in the following table:
Instant Application
US 10987872 B2
1. A method of producing a guidance-equipped solution configured to provide a desired movement profile for mandibular and maxillary arches of a recipient relative to each other, the method comprising:
1. A method of producing a guidance-equipped solution configured to provide a desired movement profile for mandibular and maxillary arches of a recipient relative to each other, the method comprising:
obtaining data descriptive of the mandibular and maxillary arches, an index position of the mandibular arch with respect to the maxillary arch, and one or more boundaries of a three- dimensional region, and boundaries of a three-dimensional region, wherein a boundary of the three-dimensional region comprises a region embedded within surfaces of at least one of the mandibular arch and the maxillary arch;
obtaining data descriptive of the mandibular and maxillary arches, an index position of the mandibular arch with respect to the maxillary arch, and one or more boundaries of a three-dimensional region, and boundaries of a three-dimensional region, wherein a boundary of the three-dimensional region comprises a region embedded within surfaces of at least one of the mandibular arch and the maxillary arch; 
specifying an appropriate virtual guidance package based on the desired movement profile, the virtual guidance package associated with a movement profile;
specifying an appropriate virtual guidance package based on the desired movement profile, the virtual guidance package associated with a movement profile; 
positioning the specified virtual guidance package in virtual space;
positioning the specified virtual guidance package in virtual space; 
parameterizing the positioned guidance package to create one or more virtual guidance equipped solutions, each of the one or more virtual guidance equipped solutions being configured to provide the movement profile of the specified virtual guidance package; and
parameterizing the positioned guidance package across the three-dimensional region to create a plurality of virtual guidance equipped solutions formed across a spectrum, each of the plurality of virtual guidance equipped solutions being configured to provide the movement profile of the specified virtual guidance package; and 
generating data that can be used to create at least one physical guidance-equipped solution based on a virtual guidance equipped solution of the one or more virtual guidance equipped solutions configured to provide the movement profile associated with the specified virtual guidance package for the mandibular and maxillary arches relative to each other.
generating data that can be used to create at least one physical guidance-equipped solution based on a virtual guidance equipped solution of the plurality of virtual guidance equipped solutions configured to provide the movement profile associated with the specified virtual guidance package for the mandibular and maxillary arches relative to each other.


Regarding claims 3-17 and 20, patent claims 2-13 and 15-18 anticipate the claim limitations, respectively.

Claims 2 and 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Lucas US 10987872 B2 in view of Chun US 20110276159 A1.

Regarding claims 2 and 18, Chun further teach the additional claim elements as stated in following 35 U.S.C. 103 rejection, therefore are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Lucas US 10987872 B2 in view of Chun US 20110276159 A1based on obviousness analysis.

Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Lucas US 10987872 B2 in view of claim 2 of Lucas US 10987872 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claim 19, claim 2 of Lucas US 10987872 B2 further teaches the additional claim elements.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 17 and 20 recite “an appropriate”. The term “appropriate” is a relative term which renders the claim indefinite. The term “appropriate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purpose, “an appropriate” will be construed as “a”.

Claims 12 recites “appropriate curves”. The term “appropriate” is a relative term which renders the claim indefinite. The term “appropriate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purpose, “appropriate” will be construed as “curves”.

Claims 20 recites “appropriate guidance package”. The term “appropriate” is a relative term which renders the claim indefinite. The term “appropriate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purpose, “appropriate guidance package” will be construed as “guidance package”.

Claims 1 and 17 recites “the positioned guidance package” that lacks antecedent. For examination purpose, “the positioned guidance package” will construed as “the positioned virtual guidance package”.

Claim 2 recites “at least one of the mandibular arch and the maxillary arch”. The relationship between “at least one of the mandibular arch and the maxillary arch” in claim 2 and “at least one of the mandibular arch and the maxillary arch” in claim 1 is not clear. For examination purpose, “at least one of the mandibular arch and the maxillary arch” in claim 2 will be construed as “the at least one of the mandibular arch and the maxillary arch”.

Claim 6 recites “the one or more guidance equipped solutions” that lacks antecedent. For examination purpose, “the one or more guidance equipped solutions” will construed as “the one or more virtual guidance equipped solutions”.

Claim 7 recites “the parameterizing comprising forming a series of virtual guidance equipped solutions”. The relationship between “a series of virtual guidance equipped solutions” and “one or more virtual guidance equipped solutions” in claim 1 is not clear.  For examination purpose, “the parameterizing comprising forming a series of virtual guidance equipped solutions” will construed as “the one or more virtual guidance equipped solutions comprise a series of virtual guidance equipped solutions”.

Claims 8, 11-13 and 15-16 recites “the at least one virtual guidance equipped solution” that lacks antecedent. For examination purpose, “the at least one virtual guidance equipped solution” will construed as “the one or more virtual guidance equipped solutions”.

Claim 9 recites “the surface of the three-dimensional region” that lacks antecedent. For examination purpose, “the surface of the three-dimensional region” will construed as “the boundary of the three-dimensional region”.

Claim 10 recites “the physical guidance-equipped solution” that lacks antecedent. For examination purpose, “the physical guidance-equipped solution” will construed as “the at least one physical guidance-equipped solution”.

Regarding dependent claims 2-16 and 18-19, dependent claims inherit the deficiencies of their respective parent(s).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lucas US 20140370465 A1 in view of Chun US 20110276159 A1 and Ito JP2007037687A.

Regarding claim 1, Lucas teaches a method of producing a guidance-equipped solution configured to provide a desired movement profile for mandibular and maxillary arches of a recipient relative to each other, the method comprising: 
obtaining data descriptive of the mandibular and maxillary arches ([0059] 1a)), an index position of the mandibular arch with respect to the maxillary arch ([0059] 1-b), 2-a), 2-b), and 3), and one or more boundaries of a three- dimensional region, and boundaries of a three-dimensional region ([0059] facebow transfer, intercondylar distance, condylary inclination, Bennet angle and border limits),
specifying an appropriate virtual guidance package ([0063] - [0064] design or select guidance package);
positioning the specified virtual guidance package in virtual space ([0059] 2-a), 2-b), and 3); Fig. 12 [0061] the virtual retentive pieces and attached virtual AGPs on the Virtual Articulator);
parameterizing the positioned guidance package to create one or more virtual guidance equipped solutions, each of the one or more virtual guidance equipped solutions being configured to provide the movement profile of the specified virtual guidance package ([0020] [0061]-[0064] wide range of AGPs or custom designed for a specific patient to address wide range of problems or malocclusions); and
generating data that can be used to create at least one physical guidance-equipped solution based on a virtual guidance equipped solution of the one or more virtual guidance equipped solutions configured to provide the movement profile associated with the specified virtual guidance package for the mandibular and maxillary arches relative to each other ([0064] step 9).
Lucas does not explicitly teach:
a boundary of the three-dimensional region comprises a region embedded within surfaces of at least one of the mandibular arch and the maxillary arch; and 
the virtual guidance package is specified based on the desired movement profile, the virtual guidance package associated with a movement profile.
Chun teaches a boundary of the three-dimensional region comprises a region embedded within surfaces of at least one of the mandibular arch and the maxillary arch (Figs. 2A-2B [0033] [0040] 201 and 202 the teeth and the tissue); and
Ito teaches the virtual guidance package is specified based on the desired movement profile, the virtual guidance package associated with a movement profile (Ito: [0020] [0055] classifying problems related to current jaw positions and the expected progress in correction of the positions – desired movement profile classification, selecting a jig based on the situation and general dental practice to achieve expected progress – desired movement profile).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lucas to incorporate the teachings of Chun and Ito because they all directed to using CAD/CAM for dental or orthodontic appliance modeling, design and manufacturing. Specifying a boundary of the three-dimensional region comprises a region embedded within surfaces of at least one of the mandibular arch and the maxillary arch will help define the space for the guidance package. Specifying the virtual guidance package based on the desired movement profile associating the virtual guidance package with a movement profile will help provide guidance solution to achieve the desired movement profile.
Lucas teaches:
[0059] …
1a) Gather 3D information of maxillary and mandibular teeth using traditional methods (making impressions of the patients teeth and pour in stone to make models) and convert to digital by scanning the models, or directly record the 3D information of the maxillary and mandibular teeth with an in-office scanner….
1-b) Gather TMJ (Temporomandibular Joint) records using traditional methods and/or by using axiography and/or a Jaw Motion Analyzer. These records are not limited to but could include: facebow transfer, intercondylar distance, condylary inclination, Bennet angle and border limits. FIG. 9 is a drawing of a Jaw Motion Analyzer system (23), which enables the collection of these data and visualization of jaw movement of a patient in real time. It comprises of an upper receiver (23-1) that is mounted on the upper face defining parameters to include the locations of the TMJ's of a patient, and is equipped with paramagnetic sensors (23-3). This unit also includes a lower receiver (23-4) that is mounted on the lower jaw of a patient, connected to the mandibular teeth of the patient via a metal splint (23-5) and another set of paramagnetic sensors (23-6) thereon, a converter (23-7) that converts the signal from the sensors (23-3), (23-6) to a computer (23-8). 
2-a) Set the patients' virtual 3D maxillary and mandibular teeth in centric relation at first contact data, or the point of the operators choosing data into the virtual articulator-CAD program, which is already instored in a computer. Virtually position the digital models of the patient's maxillary and mandibular teeth on the Virtual Articulator (24) to set up a screen visualizing a Virtual Articulator (24) with patients' virtual models (25). 
2-b) Set the TMJ/condylar records into the virtual articulator- CAD program, with the records collected from the patient or use average measures. 
3) Virtually open the distance between the virtual models (25) along the appropriate arc of opening according to the TMJ data to an adequate distance to virtually apply the retentive piece material at a thickness of 1 mm per arch. Virtually apply the maxillary retentive piece (27) and the mandibular retentive piece (28) (Here, the retentive pieces may be different based on the malocclusion) to both arches [maxillary (22) and mandibular (20)] at a thickness of 1 mm. In this step apply the special retention piece (10) of the current application and the regular retention piece (19) separately to maxillary teeth (22) and mandibular teeth (20) based on the Class of the malocclusion of the patient as shown in the FIGS. 6, 7 and 8.
[0063] The operator could at this point virtually construct an AGP package of any design around Point (2) as shown in FIG. 2. All parameters of guidance can be controlled to include placement of lateral guidance (4) and protrusive guidance (5) as shown in FIG. 2….
[0064] Alternatively, the operator could choose an AGP package from a library of stock virtual AGP package designs of different sizes and shapes.

    PNG
    media_image1.png
    874
    687
    media_image1.png
    Greyscale

[0061] …
4. On the Virtual Articulator (24) with the virtual retentive pieces (27), (28) in place and the jaw position beginning in virtual centric relation at first contact, animate and measure the jaw movements to include laterotrusion to all border limits of the mandible. 5. After defining the movement parameters, collision (interference) detection is required in order to identify the movement restrictions. These movement restrictions, contact points and depths are identified. 6. For a Class I occlusion, identify a point in space that is six millimeters anterior to the most anterior maxillary tooth (15), along the occlusal plane (a plane passing through the occlusal surfaces of the maxillary teeth) mid-sagitally (26). FIG. 11 is a conceptual drawing of the relative position of the virtual AGP (12) on a maxillary occlusal plane mid-sagitally (26). And FIG. 12 is a virtual side view of the AGP (12) relative to the retentive pieces (27), (28) according to the relative position in FIG. 11. At this point the operator will virtually place point (2) (see FIG. 2, FIG. 4, FIG. 11 and FIG. 12) of an AGP (12). Point (2) represents where the mandibular guidance component (1-2) sits at rest in the maxillary guidance component (1-1) when the condyles (8) of the temporomandibular joints (TMJ's) (9) of the mandible are in their centric relation (CR) positions (the jaw is in its virtual centric relation), developed vertically to provide 1 mm of space between the retention pieces (where they would otherwise contact).
Chun teaches:
[0033] …, the maxillary and mandibular bone and dentition of the patient. One or more three dimensional cone beam X-ray images 202 of hard oral tissues and soft oral tissues of the patient, as exemplarily illustrated in FIG. 2B, are acquired 102 using a cone beam X-ray image device. The high resolution digital scanned images 201 of the oral structures are integrated 103 with the three dimensional cone beam X-ray images 202 of the hard oral tissues and the soft oral tissues of the patient in a three dimensional space to obtain one or more combined three dimensional images of the oral structures of the patient. FIG. 2C exemplarily illustrates combined three dimensional images 203 of the oral structures of a patient. The combined three dimensional images 203 render low resolution images of upper jaw bones and lower jaw bones, roots of teeth, and temporomandibular joint complex, and high resolution images of coronal portion of the teeth and the soft oral tissues that potentially interface with the dental prosthesis. The occlusal relationship between upper oral structures and lower oral structures are digitally simulated 104 using the combined three dimensional images 203 for digitally articulating the upper oral structures and the lower oral structures. The occlusal relationship between the upper oral structures and the lower oral structures is digitally simulated at different functional condylar positions for digitally reproducing bite registration, centric occlusion, and centric relation. As used herein, a digital bite registration is a digital record or imprint of the opposing teeth of the patient's dentition when the upper jaw and lower jaw are in a closed position. The centric occlusion is the occlusion that results when the teeth of the patient are fit together in maximum intercuspation.
[0040] …, these images 202 can be used to establish the esthetic requirements, they are not adequate to establish a tight seal and fit to the soft tissue and teeth surface. The method disclosed herein enables high resolution three dimensional digital scanning (approximately 20 .mu.m-30 .mu.m) to acquire the accurate three-dimensional data of the tissue and teeth that potentially interface with the dental prosthesis.
Ito teaches:
[0020] … Classifying the potential problems related to the current occlusal situation of the patient and the image processing by compressing the expected progress when the treatment is performed, and pre-classifying according to the disease situation specified for general dental practice. Selecting an organized treatment method and a jig used for the treatment method, virtually performing it on a three-dimensional digital image of the patient, and performing time-compressed image processing on an expected progress;…
[0055] … The occlusal problem specifying means specifies the classification into which the patient's occlusion is classified from the classification of the occlusion situation recorded in the recording device and the problem database peculiar to the classification. In the problem database, an effective treatment method and treatment jig data used for the treatment method are recorded in association with each problem.

Regarding claim 2, Chun further teaches at least one of the one or more virtual guidance equipped solutions incorporates portions of the region embedded within the surfaces of at least one of the mandibular arch and the maxillary arch (Figs. 2A-2B [0033] [0034]  [0040] 201 and 202 the teeth and the tissue).

Regarding claim 3, Lucas further teaches generating a virtual model of the maxillary and mandibular arches, wherein the specified virtual guidance package is positioned in virtual space within the virtual model ([0059] [0061]-[0064]).

Regarding claim 4, Lucas further teaches customizing the specified virtual guidance package by adjusting at least one of a size, position, and orientation of the specified virtual guidance package within the virtual space, creating a customized movement profile, wherein the at least one physical guidance-equipped solution is configured to provide the customized movement profile for the mandibular and maxillary arches relative to each other ([0063]-[0064] virtually construct an AGP package, including placement of lateral guidance 4 and protrusive guidance 5).

Regarding claim 5, Chun further teaches the boundary of the three-dimensional region comprises tissue surfaces of at least one of the mandibular arch and the maxillary arch ([0033] [0040] soft oral tissues).

Regarding claim 10, Lucas further teaches the physical guidance-equipped solution comprises a therapeutic device ([0019] AGP splint for bruxism patient or AGP TMD splint).

Regarding claim 11, Lucas further teaches selecting a virtual guidance equipped solution from the at least one virtual guidance equipped solution based on a desired response from a neuromuscular system of the recipient ([0050][0064][0073] the guidance is located further anterior to the muscles of mastication to increase mechanical advantage over the muscles of mastication).

Regarding claim 12, Chun further teaches selecting a virtual guidance equipped solution from the at least one virtual guidance equipped solution based on appropriate curves of occlusion for the recipient ([0047] curve of Spee).

Regarding claim 13, Chun further teaches the at least one virtual guidance equipped solution comprises a retentive piece for one of the mandibular and maxillary arches comprising surfaces configured to interact with tissue of the other one of the mandibular and maxillary arches to provide the movement profile associated with the specified virtual guidance package for the mandibular and maxillary arches relative to each other ([0033][0040][0061][0066] 3D data of the tissue and teeth that potentially interface with the dental prosthesis acquired, model of the dental prosthesis is established by simulating and parameterizing elastic response of the soft oral tissues).

Regarding claim 14, Lucas further teaches generating the data descriptive of the one or more boundaries of the three-dimensional region based on the data descriptive of the mandibular and maxillary arches ([0045] [0059] - [0063]).

Regarding claim 15, Lucas further teaches identifying a desired form of the at least one virtual guidance equipped solution ([0059]-[0064] retention pieces with AGP), wherein the created one or more virtual guidance equipped solutions conform to the desired form ([0059]-[0064] retention pieces with AGP that fit difference malocclusion classes and specific patient).

Regarding claim 16, Lucas further teaches generating the data descriptive of the one or more boundaries of the three-dimensional region based on the data descriptive of the mandibular and maxillary arches and the desired form of the at least one virtual guidance equipped solution ([0059]-[0064] border limits, movement restriction, contact points and depths).

Regarding claims 17-19, Lucas, Chun and Ito together teach the claimed method. Therefore, they teach the program for implementing the method steps.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lucas in view of Chun and Ito as applied to claims 1-5 and 10-19 above, further in view of Sun CN 105982747.

Regarding claim 8, Lucas further teaches the at least one virtual guidance equipped solution comprises at least one of a restorative guide for at least one of the mandibular arch and the maxillary arch (Lucas [0019] AGP TMD splint with specific jaw repositioning).
The combination of Lucas, Chun and Ito does not explicitly further teach the at least one virtual guidance equipped solution comprises at least one of a surgical guide and an implant placement guide for at least one of the mandibular arch and the maxillary arch.
Sun teaches the at least one virtual guidance equipped solution comprises at least one of a surgical guide (Sun: claim 1 dental surgical guide for implant) and an implant placement guide (Sun: claim 1 dental surgical guide for implant) for at least one of the mandibular arch and the maxillary arch.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lucas to incorporate the teachings of Sun because they all directed to using CAD/CAM for dental or orthodontic appliance modeling, design and manufacturing. The at least one virtual guidance equipped solution comprises at least one of a surgical guide and an implant placement guide for at least one of the mandibular arch and the maxillary arch will help design and manufacturing the surgical guide and the implant placement guide.

Regarding claim 9, Lucas further teaches the surface of the three-dimensional region defines a maximum possible depth of the surgical guide, restorative guide, and implant placement guide ([0061]-[0064] all border limits, movement restrictions, contact points and depths are identified, overall size and the depth of AGP are controlled using the border limits).

Allowable Subject Matter

Claims 6-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Adams US 20120115107 A1 teaches automated manufacturing of dental orthotics.
Cinader US 20080096151 A1 teaches position of orthodontic appliance is calculated based on desired movement.
Jaisson US 20170312064 A1 teaches 3D reconstruction of teeth bone volume with individualizing roots.
Tobia US 20180304540 A1 teaches adjusting parameter affect scaling for compensation.
KITCHING JP 2014133134 A teaches creating progressive guidance package to meet desired movement profile.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Tang whose telephone number is (571)272-7437.  The examiner can normally be reached on M-F 7:30-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL TANG/Examiner, Art Unit 2115